Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 5/20/2022 has been entered. Claim(s) 1-5, 7-26 is/are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15, 17-25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasa (U.S. Patent App Pub 20130318242) in view of Fuller (U.S. Patent App Pub 20150066946)

Regarding claim 1,
Srinivasa teaches an infrastructure management device, comprising: a) communications interfaces configured to connect the infrastructure management device to IT devices and other infrastructure management devices to form a cluster of infrastructure management devices; b) one or more processors; c) a system memory; d) a system bus communicatively connected to: i) the communications interfaces, ii) the one or more processors, and iii) the system memory; and (See paragraphs 75, 31, 37,  23, 41, figures 1-2,  Srinivasa teaches management server connected to other servers which communicate with other clouds and devices, the management server has processor memory bus interfaces and connected to other devices with the same)
e) at least one non-transitory tangible machine readable medium comprising instructions configured to cause at least one of the one or more processors to employ a clustering service for clustering the infrastructure management device with at least one other infrastructure management device connected to the communications interfaces when enabled by clustering enablement information, and perform indexing IT device information that identifies at least one IT device connected to the infrastructure management device into an IT device index(See paragraphs 75, 31, 36, 40-41, figures 1-2,  Srinivasa teaches management server connected to other servers which communicate with other clouds and devices, the cloud master cluster  comes together)
 Srinivasa does not explicitly teach but Fuller teaches including collecting, processing and organizing the IT device information for the at least one of the at least one IT device from the infrastructure management device. (See paragraphs 30, 63, abstract, Fuller teaches “When a search query is received, indexes are selected to perform the search query based on the properties that are included in the index. Moreover, when processing a search query specifying a filter, Server 106 (or Query Engine 126 of Server 106) only needs to look for index entries matching the search query in the portion of the index matching the filter,” collecting processing and organizing data for the IT device which broadest reasonably interpreted can mean IT device information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Fuller with Srinivasa because both deal with searching devices. The advantage of incorporating the above limitation(s) of Fuller into Srinivasa is that Fuller teaches the method avoids pulling large intermediate result sets into memory, thus dramatically reduces latency and increases efficiency of performing search queries over large sets of data, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Fuller)

	
Regarding claim 2,
Srinivasa and Fuller teach the device according to claim 1, wherein the instructions are further configured to cause at least one of the one or more processors to configure at least one of the at least one IT device, wherein the configuring comprises configuring discovery enablement information. (See paragraphs 38-40, Srinivasa teaches discovery enablement information of actions)

Regarding claim 3,
Srinivasa and Fuller teach the device according to claim 1, wherein the clustering enablement information comprises at least one of the following: a configuration parameter; a multitude of parameters; an action; a multitude of actions; and an IT device state. (See paragraphs 38-40, Srinivasa teaches discovery enablement information of actions)

	Regarding claim 4,
Srinivasa and Fuller teach the device according to claim 2, wherein the discovery enablement information comprises at least one of the following: a configuration parameter; a multitude of parameters; an action; a multitude of actions; and an IT device state. (See paragraphs 38-40, Srinivasa teaches discovery enablement information of actions)

	Regarding claim 5,
Srinivasa and Fuller teach the device according to claim 1, wherein the instructions are further configured to cause at least one of the one or more processors to discover the at least one of the at least one IT device connected over at least one of the at least one communications interface to the infrastructure management device when enabled by discovery enablement information. (See paragraphs 36-37, 42, Srinivasa teaches discovering information)

Regarding claim 7,
Srinivasa and Fuller teach the device according to claim 6.
Fuller further teaches the wherein the instructions are further configured to cause at least one of the one or more processors to cluster the infrastructure management device with at least one of the at least one other infrastructure management device when enabled by the clustering enablement information, the clustering comprising exchanging the IT device index information with the at least one of the at least one other infrastructure management device being clustered. (See paragraphs 11, 12, Fuller teaches indexed results is exchanged/sent and received but devices on the network) See motivation to combine for claim 1.

	Regarding claim 8,
Srinivasa and Fuller teach the device according to claim 7.
Fuller further teaches the wherein the clustering comprises at least one of the following: configuring one of the clustered infrastructure management devices to name and maintain a list of a multitude of infrastructure management devices communicatively connected; configuring one of the clustered infrastructure management devices to define at least one credential for the multitude of infrastructure management devices communicatively connected on at least one named list; configuring one of the clustered infrastructure management devices to define at least one SSL (Secure Socket Layer) certificate for the clustered infrastructure management devices communicatively connected on the at least one named list; configuring one of the clustered infrastructure management devices to request a list of the clustered infrastructure management devices communicatively connected on the at least one named list; configuring one of the clustered infrastructure management devices to interact to at least one of the clustered infrastructure management devices communicatively connected on the at least one named list; providing at least one IT device information of the clustered infrastructure management devices communicatively connected on the at least one named list; and exchanging at least one IT device index of the clustered infrastructure management devices communicatively connected on the at least one named list. (See paragraphs 12, 46, 64, Fuller teaches In some implementations, each constraint on an index entry's columns is represented by a filter scanner. Additionally, the results from multiple filter scanners can typically be aggregated to impose more complicated constraints (e.g., A=1 AND B=0 AND C=bar). teaches at least exchanging at least one IT device index of the clustered infrastructure management devices communicatively connected on the at least one named list… indexes are in a configuration file) see motivation to combine for claim 1.

	Regarding claim 9,
Srinivasa and Fuller teach the device according to claim 1.
Fuller further teaches the wherein the instructions are further configured to cause at least one of the one or more processors to search IT device index information for a list of IT device information based on criteria applied to the IT device index. (See paragraphs 11, 12, Fuller teaches searching and indexing information) see motivation to combine for claim 1.

	Regarding claim 10,
Srinivasa and Fuller teach the device according to claim 9.
Fuller further teaches the wherein the searching further comprises conducting a natural language search with at least one of the following: a tabular representation of search results; a Web representation of the search results; an organizational tree representation of the search results; a graphical node representation of the search results; a geographic map representation of the search results; and a command-line (CLI) representation of the search results. (See paragraphs 33, 139, Fuller teaches a gui of search results) see motivation to combine for claim 1.

	Regarding claim 11,
Srinivasa and Fuller teach the device according to claim 9.
Fuller further teaches the wherein the criteria comprises at least one of the following: a query parameter; a source document index; a source field; a number of matching results to return; a sorting order; a Boolean logic; a filter; a range; a logical condition; an aggregation; a relevance; and a combination of the above. (See paragraphs 12, 13, Fuller teaches a filter and a relevance as well as sorting) see motivation to combine for claim 1.

	Regarding claim 12,
Srinivasa and Fuller teach the device according to claim 1.
Fuller further teaches the wherein the instructions are further configured to cause at least one of the one or more processors to perform at least one action from a multitude of possible actions on the at least one of the at least one IT device, determined at least in part, by the IT device information. (See paragraphs 11, 12, Fuller teaches processors and actions) see motivation to combine for claim 1.

	Regarding claim 13,
Srinivasa and Fuller teach the device according to claim 12, wherein at least one of the multitude of possible actions comprises at least one of the following: communicating with at least one of the at least one IT device in order to verify an IT device state; and communicating with at least one of the at least one IT device in order to cause a change of the IT device state. (See paragraphs 20, 40, 42,  Srinivasa)

	Regarding claim 15,
Srinivasa and Fuller teach the device according to claim 1, further comprises a housing configured to enclose: the at least one communications interface; the one or more processors; and the non-transitory tangible machine readable medium. (See paragraphs 75-76, Srinivasa teaches a communication interface)

	Regarding claim 17,
Srinivasa and Fuller teach the device according to claim 1, further comprising at least one of the following: a housing; at least 60 serial port interfaces; and at least one of the following: a system hardware with network access, a server, a compute node, a router, a switch, a firewall, a load balancer, a networking node, a storage node, a power node, a network appliance, a virtual appliance, and a hosted module within a system. (See paragraphs 27, 28, 39, figs 1-2 Srinivasa teaches housing and router and server)
*The claim language is inconsistent but will be taken to mean one of the following of the whole list.

	Regarding claim 18,
Srinivasa and Fuller teach the device according to claim 1, further comprising at least two of the following: a housing; at least 60 serial port interfaces; and at least one of the following: a system hardware with network access, a server, a compute node, a router, a switch, a firewall, a load balancer, a networking node, a storage node, a power node, a network appliance, a virtual appliance, and a hosted module within a system. (See paragraphs 26-27, Srinivasa)
*The claim language is inconsistent but will be taken to mean one of the following of the whole list.

	Regarding claim 19,
Srinivasa and Fuller teach the device according to claim 1, wherein the IT device information comprises at least one of the following: an universally unique identifier; a virtual machine name; a hypervisor IP address; an alias IP address: a group/community identifier; a port identifier; a port range identifier; a serial port range; a serial port identifier; a serial port name; an IT device name: a power status; an action; a list of actions; a command; a hostname; an icon; an internet protocol Address; a protocol type; a service processor type; a media access control address (MAC Address); a hierarchical organization; a connection status; a configuration parameter; a user defined field and value; a map address location; a group IT device parameters; a group of users' parameters; an IT device access rights parameter; a notification parameter; a data logging parameter; an alert parameter; and an IT device initial status. (See paragraphs 35, 41, Srinivasa)

	Regarding claim 20,
Srinivasa and Fuller teach the device according to claim 5, wherein the discovering at least one of the at least one IT device further comprises at least one of the following: interacting with the at least one IT device connected to a serial port interface; listening to a communication from the at least one IT device; listening to an DHCP request from the at least one IT device; interacting with a communications processor associated with the at least one IT device; interacting with the communications processor disposed within the at least one IT device; interacting with a virtual machine hypervisor; interacting with a console server; interacting with a terminal server; interacting with an agent; interacting with a Configuration Management Database system; interacting with a data store system; interacting with another infrastructure management device; and a combination of the above. (See paragraphs 31, 34 Srinivasa teaches interacting with an agent)

	Regarding claim 21,
Srinivasa and Fuller teach the device according to claim 1.
Fuller further teaches the wherein the indexing further comprises updating the IT device index of the infrastructure management device. (See paragraphs 64, 70, Fuller teaches updating the information) see motivation for claim 1.

	Regarding claim 22,
Srinivasa and Fuller teach the device according to claim 1.
Fuller further teaches the wherein the indexing further comprises: collecting at least one IT device information for at least one of the at least one IT device from at least one other infrastructure management device; processing at least one IT device information for at least one of the at least one IT device from at least one of the at least one other infrastructure management device; organizing at least one IT device information for at least one of the at least one IT device from at least one other infrastructure management device; and updating the IT device index of at least one of the at least one other infrastructure management device. (See paragraphs 61-63, Fuller indexing and organizing information) see motivation to claim 1

	Regarding claim 23,
Srinivasa and Fuller teach the device according to claim 1.
Fuller further teaches the wherein the IT device index comprises at least one of the following: an in-memory data store; an on-disk data store; a local data store; a remote data store; a distributed data store; a replicated data store; and a combination of the above. (See paragraphs 30, 32 , 51 Fuller teaches local database and distributed database system) See motivation to claim 1

	Regarding claim 24,
Srinivasa and Fuller teach the device according to claim 1, wherein the instructions are further configured to cause at least one of the one or more processors to manage at least one virtualized process comprising at least one of the following: a dockerized application; a docker hypervisor; a docker container; a virtual machine hypervisor; a kernel-based virtual machine; a virtual application; a virtual machine; a virtual appliance; a storage hypervisor; a virtualization platform; a data mining application; a data collector application; a dash board application; and a report application. (See paragraphs 75, 26, 28,  Srinivasa teaches generating reports, aka report application)

	Regarding claim 25,
Srinivasa and Fuller teach the device according to claim 1.
Fuller further teaches the wherein the instructions are further configured to cause at least one of the one or more processors to manage at least one session viewer comprising at least one of the following: a console viewer; a remote console viewer; a remote secure shell viewer; a TELNET viewer; a keyboard-video-mouse viewer; a virtual keyboard-video-mouse viewer; a mouse-keyboard-screen viewer; a virtual mouse-keyboard-screen viewer; a remote-desktop-protocol viewer; a virtual network-computing viewer; and a WEB viewer. (See paragraphs 32-33, Fuller teaches a mouse keyboard display) see motivation to claim 1

Regarding claim 26,
Srinivasa teaches an  infrastructure management device, comprising: communications interfaces configured to physically connect the infrastructure management device to IT devices, and other infrastructure management devices; one or more processors; a system memory; a system bus communicatively connected to the communications interfaces, the one or more processors, and the system memory; (See paragraphs 75, 31, 37,  23, 41, figures 1-2,  Srinivasa teaches management server connected to other servers which communicate with other clouds and devices, the management server has processor memory bus interfaces and connected to other devices with the same)
and at least one non-transitory tangible machine readable medium comprising instructions configured to cause at least one of the one or more processors to employ a clustering service for clustering the infrastructure management device with at least one other infrastructure management device connected to the communications interfaces when enabled by clustering enablement information, and Page 13 of 20Appl. No. 16/535,039 Amdt dated May 20, 2022 Reply to Office Action dated February 02, 2022 perform indexing IT device information that identifies at least one IT device connected to the infrastructure management device into an IT device index, including (See paragraphs 75, 31, 36, 40-41, figures 1-2,  Srinivasa teaches management server connected to other servers which communicate with other clouds and devices, the cloud master cluster  comes together)
Srinivasa does not explicitly teach but Fuller teaches collecting, processing and organizing the IT device information for the at least one IT device. . (See paragraphs 30, 63, abstract, Fuller teaches “When a search query is received, indexes are selected to perform the search query based on the properties that are included in the index. Moreover, when processing a search query specifying a filter, Server 106 (or Query Engine 126 of Server 106) only needs to look for index entries matching the search query in the portion of the index matching the filter,” collecting processing and organizing data for the IT device which broadest reasonably interpreted can mean IT device information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Fuller with Srinivasa because both deal with searching devices. The advantage of incorporating the above limitation(s) of Fuller into Srinivasa is that Fuller teaches the method avoids pulling large intermediate result sets into memory, thus dramatically reduces latency and increases efficiency of performing search queries over large sets of data, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Fuller)

Claims 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasa (U.S. Patent App Pub 20130318242) in view of Fuller (U.S. Patent App Pub 20150066946) in view of Pettus (U.S. Patent App Pub 20130107853).

Regarding claim 14,
Srinivasa and Fuller teach the device according to claim 1.
Srinivasa and Fuller do not explicitly teach but Pettus wherein the at least one communication interface comprises at least 60 serial port interfaces. (See paragraphs 5-7, 84,  Pettus a 60 serial port interfaces)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have known to combine the teachings of Pettus with Srinivasa and Fuller because both deal with network architecture. The advantage of incorporating the above limitation of Pettus into Srinivasa and Fuller is that Pettus teaches the manufacturing cost of backplane network can be reduced, since structure of backplane network is simplified. The backplane network can be communicated wirelessly, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Pettus) 
*Examiner’s note: This claim is a design choice.

	Regarding claim 16,
Srinivasa and Fuller teach the device according to claim 15.
Srinivasa and Fuller do not explicitly teach but Pettus teaches wherein the housing comprises at least one of the following: a one Rack-Unit (1 U) height mounted horizontally to the rack; a less than one Rack-Unit (<1 U) height mounted horizontally to the rack; and a zero Rack-Unit (0 U) height mounted vertically to the rack. (See paragraphs 5-7, 84, Pettus teaches a single rack unit)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have known to combine the teachings of Pettus with Srinivasa and Fuller because both deal with network architecture. The advantage of incorporating the above limitation of Pettus into Srinivasa and Fuller is that Pettus teaches the manufacturing cost of backplane network can be reduced, since structure of backplane network is simplified. The backplane network can be communicated wirelessly, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Pettus) 
*Examiner’s note: This claim is a design choice.

Response to Arguments
Applicant’s arguments with respect to claim(s) 5/20/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form.                                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757. The examiner can normally be reached Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINOS DONABED/Primary Examiner, Art Unit 2444